DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on 07/07/2022 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1-20 are pending, of which claims 1 and 12 are in independent form. 

					Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-20 of US Patent 11,422,770. This is a double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as claims 1-20 of the current application are broadened versions of claims 1-20 of US Patent 11,422,770.

Allowable Subject Matter
4.	Claims 5-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in a) in independent form and b) to overcome the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckhardt (US PG Pub 2013/0336499) published on December 19, 2013.

	As per claim 1 and 12, Beckhardt teaches   A first playback device comprising: a wireless network interface; an audio input interface; at least one processor(Para[0056]disclose processor, as taught by Beckhardt); 
at least one non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device, when operating in a home theater system comprising the first playback device and a plurality of satellite playback devices, is configured to: 
receive multi-channel audio content via the audio input interface (para[0025][0041] discloses multi channel audio and interface for , as taught by Beckhardt); decode the multi-channel audio content into a plurality of audio channels (fig 8-10 Para[0025][029][0083-0084][0100] decodes audio and plays in devices via different channel, as taught by Beckhardt); and simultaneously transmit, via the wireless network interface, data representing a first audio channel of the plurality of audio channels to a first satellite playback device of the plurality of satellite playback devices over a first radio frequency (RF) sub-channel for playback by the first satellite playback device(fig 8-10 Para[0025][029][0083-0084][0100] decodes audio and plays in devices via different channel.  sound bar can communicate with other zone players in the system via a wireless channel in a first wireless spectrum, such as a 2.4 GHz channel, as taught by Beckhardt), and data representing a second audio channel of the plurality of audio channels to a second satellite playback device of the plurality of satellite playback devices over a second RF sub-channel within a same RF channel as the first RF sub-channel for playback by the second satellite playback device in synchrony with playback of the first audio channel by the first satellite playback device(fig 8-10 Para[0025][029][0083-0084][0100] decodes audio and plays in devices via different channel.  sound bar can communicate with other zone players in the system via a wireless channel in a first wireless spectrum, such as a 2.4 GHz channel, and communicates with the satellite speakers and the subwoofer via a wireless channel in a second wireless spectrum, such as a 5 GHz spectrum channel.   All the zones play Simultaneously, as taught by Beckhardt).

	As per claim 2, Beckhardt teaches wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to simultaneously transmit the data representing the first audio channel to the first satellite playback device and the data representing the second audio channel to the second satellite playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: 	simultaneously transmit the data representing the first audio channel to the first satellite playback device and the data representing the second audio channel to the second satellite playback device for playback of the first and second audio channels by the first and second satellite playback devices, respectively, in synchrony with playback one or more other audio channels of the multi-channel audio content by the first playback device(fig 8-10 Para[0025][029][0083-0084][0100] decodes audio and plays in devices via different channel.  sound bar can communicate with other zone players in the system via a wireless channel in a first wireless spectrum, such as a 2.4 GHz channel, and communicates with the satellite speakers and the subwoofer via a wireless channel in a second wireless spectrum, such as a 5 GHz spectrum channel.   All the zones play Simultaneously, as taught by Beckhardt).

	As per claim 3 and 13, Beckhardt teaches wherein the wireless network interface includes an 802.11 based transceiver configured to establish the same RF channel within at least one of a 5 GHz frequency spectrum or a 6 GHz frequency spectrum (Para[0058][0029], as taught by Beckhardt).

	As per claim 4, Beckhardt teaches wherein the same RF channel is a first RF channel, and further comprising program instructions stored on the at least one non-transitory computer- readable medium that are executable by the at least one processor such that the first playback device is configured to: 	transmit, via the wireless network interface, data representing a third audio channel of the plurality of audio channels to a third satellite playback device over a second RF channel for playback by the third satellite playback device in synchrony with playback of the first audio channel by the first satellite playback device and playback of the second audio channel by the second satellite playback device (Para[0073-0081], as taught by Beckhardt).

	As per claim 11, Beckhardt teaches wherein the first playback device is a soundbar, and further comprising program instructions stored on the at least one non-transitory computer- readable medium that are executable by the at least one processor such that the first playback device is configured to play back a third audio channel of the plurality of audio channels in synchrony with playback of the first and second audio channels by the first and second satellite devices, respectively(fig 8-13Para[0097-0099], as taught by Beckhardt).

	As per claim 14, Beckhardt teaches wherein the at least one RF channel is a 20MHz RF channel with the at least one of the 5GHz frequency spectrum or the 6 GHz frequency spectrum (Para[0058][0029], as taught by Beckhardt).
	
	As per claim 20, Beckhardt teaches wherein the first playback device is a soundbar (Para[0029], as taught by Beckhardt).

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckhardt (US PG Pub 2013/0336499) published on December 19, 2013 in view of Kallai (US PG Pub 2019/0014414) published on January 10, 2019.

	As per claim 10 and 15, Beckhardt does not explicitly teach wherein the multi-channel audio content is synchronized to video content, wherein an audio delay between the multi-channel audio content received via the audio input interface and the audio channels played from the first and second satellite playback devices is less than 40ms.
On the other hand, Kallai teaches wherein the multi-channel audio content is synchronized to video content, wherein an audio delay between the multi-channel audio content received via the audio input interface and the audio channels played from the first and second satellite playback devices is less than 40ms(Para[0092][0114-0115], as taught by Kallai).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Beckhardt invention with the teaching of Kallai because doing so would result in increased efficiency by allowing any zones linked in the scene to play a predefined audio (e.g., a favorable song, a predefined playlist) at a specific time or for a specific duration.

	As per claim 16, the combination of Beckhardt and Kallai teaches further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: 
simultaneously transmit, via the wireless network interface, a first subset of the data streams to a first subset of the plurality of satellite playback devices over a first RF channel on the dedicated RF wireless network using orthogonal frequency-division multiple access(fig 8-10 Para[0025][029][0083-0084][0100], as taught by Beckhardt); and simultaneously transmit, via the wireless network interface, a second subset of the data streams to a second subset of the plurality of satellite playback devices over a second RF channel on the dedicated RF wireless network using orthogonal frequency-division multiple access(Para[0051-0056], as taught by Kallai).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, November 19, 2022